DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Lee et al., (US 2014/0140401) which teaches a method and an apparatus for predicting a chrominance signal from a luminance signal by using a correlation between the luminance and chrominance signals including a method of predicting a chrominance component image to generate a down-sampled luminance signal matching a chrominance signal by independently applying various down-sampling methods according to a location of a luminance signal, and predicting a chrominance signal from the down-sampled luminance signal, while considering a size of a luminance prediction unit and a size of a chrominance prediction unit corresponding to each other according to a color format; and Zhang et al., (US 2018/0077426) which teaches a method of decoding video data, including receiving an encoded block of luma samples for a first block of video data, decoding the encoded block of luma samples to create reconstructed luma samples, and predicting chroma samples for the first block of video data using the reconstructed luma samples for the first block of video data and two or more linear prediction models. These references, either singularly or in combination fail to anticipate or render obvious especially the underlined limitations of claim 1 (and the analogous encoding method of claim 12 and computer readable medium of claim 16) including an image decoding method performed by a decoding deriving a sample number for top neighboring chroma samples and left neighboring chroma samples of the current chroma block based on a specific value, a width and a height of the current chroma block; deriving the top neighboring chroma samples of the sample number and the left neighboring chroma samples of the sample number; deriving down-sampled neighboring luma samples based on the neighboring luma samples of the current luma block; deriving down-sampled luma samples based on the luma samples of  the current luma block, deriving CCLM parameters based on the top neighboring chroma samples, the left neighboring chroma samples, and the down-sampled neighboring luma samples; deriving prediction samples for the current chroma block based on the CCLM parameters and the down-sampled luma samples; and generating reconstructed samples for the current chroma block based on the prediction samples, wherein the specific value is derived as 2, and wherein based on the width and the height of the current chroma block being greater than the specific value, the sample number is derived as the specific value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255.  The examiner can normally be reached on Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARNIE A MATT/            Primary Examiner, Art Unit 2485